As Filed with the Securities and Exchange Commission on August 27, 2015. Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORMS-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 GEOVAX LABS, INC. (Exact name of registrant as specified in its charter) Delaware 87-0455038 (State or other jurisdiction of incorporationororganization) (Primary Standard Industrial ClassificationCodeNumber) (I.R.S.Employer IdentificationNumber) 1900 Lake Park Drive, Suite 380, Smyrna, Georgia 30080, (678) 384-7220 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Robert T. McNally, Ph.D. President& Chief Executive Officer GeoVax Labs,Inc. 1900 Lake Park Drive, Suite 380
